 In the Matter of AMERICAN RELAY AND CONTROLS, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 1031,A. F. L., PETITIONERIn the Matter Of OHMITE MANUFACTURING COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIE AND TOOL MAKERSLODGE No. 113, PETITIONERCases Nos. 13-RC--3& and 13-RC-382, respectively.DecidedJanuary 17, 1949DECISIONORDERANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.For the reasons stated hereinafter, no question affecting com-merce exists concerning the representation of employees of the Em-ployer in Case No. 13-RC-362 within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.We do, however, find that aquestion affecting commerce exists concerning the representation ofemployees of the Employer in Case No. 13-RC-382, within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.1These caseswere consolidatedby order of the Board on October 21, 1948.*Houston, Reynolds,and Murdock.zThe Petitionerin Case No.13-RC-362 is hereinafter referred to as the I.B. B. W.;the Petitionerin Case No.13-RC-382 is hereinafter referred to as I. A. M.81 N. L. R. B., No. 24.178 AMERICAN RELAY AND CONTROLS, INC.179The I. B. E. W. seeks a unit composed of all production and main-tenance employees employed at American Relay and Controls, Inc.,herein called American, excluding all supervisors.The I. A. M. seeksa unit composed of all the toolroom employees employed at OhmiteManufacturing Company, herein called Ohmite, excluding the toolcrib attendant and supervisors.American and Ohmite contend, ineffect, that they constitute a single Employer within the meaning ofthe Act and as such, they would have the Board determine whetherthe unit sought by the I. B. E. W. is an appropriate one.As to theunitrequest of the I. A. M., Ohmite contends that thereis no warrantfor establishing sucha unitbecause all its employees havethe sameworking conditions, privileges, and benefits and moreover, its opera-tions arehighly integrated.Americanis anIllinois corporation engaged in the production ofelectrical equipment.It is a wholly owned subsidiary of Ohmitewhich is an Illinois corporation engaged in the production of radioparts.Both American and Ohmite conduct their activities in Chicago,Illinois, in plants located across the street from each other.They havea common president, vice-president, and treasurer and thesame in-dividual acts as works manager for the two corporations.A singlepersonnelstaffformulatesand enforcesthe labor relations policies ofi he two corporations and their new workers are hired through a com-mon employment office.The financial reports and the records forboth Ohmite and American are prepared by an office force in theemploy of Ohmite.The employees of American and Ohmite are for the most part as-semblers since both corporations purchase all parts necessary for theirfinished products.At the close of the hearing, there were only 4 em-ployees on the pay roll of American,3 and 525 on the pay roll of Ohmite.In both corporations, the hours of work, vacationand insurance bene-fits, and other conditions of employment are the same.In view of the common ownership and control of production opera-tions and labor policies, we find that, for the purposes of this proceed-ing,American and Ohmite constitute a single employer within themeaningof Section 2 (2) of the Act .4The alleged appropriate unit in Case No. 13-RC-366The unit requested by the I. B. E. W. would include only the pro-duction and maintenance employees carried on the pay roll of Ameri-awhile therecord doesnot show thenormal complement of employees at American,it appears that there have been as many as 27 employees on its pay roll atvarious times.4Matter of Home FurnitureCompany,77 N.L. R. B. 1437;Matterof Salter Mills Com-pany,76 N. L.R. B. 930.829595-50-vol. 81-13 180DECISIONSOF NATIONALLABOR RELATIONS BOARDcan.Although there is practically no interchange between theseemployees and the production and maintenance workers of Ohmite,the record shows that these two groups have common interests.Theypossess like skills and have identical working conditions and privileges.Upon the basis of the entire record, it would appear that the onlyjustification for establishing the unit sought by the I. B. E. W. wouldbe on the basis of the extent of employee organization, a factor whichmay no longer be considered as controlling under the provisions ofthe Act, as amended.5Accordingly, we find that the unit requestedby the I. B. E. W. in Case No. 13-RC-362 is inappropriate, and weshall, therefore, dismiss the petition.The appropriate unit in Case No. 13-RC-382The employees in the toolroom whom the I. A. M. would representare tool and die makers, machinists, and their apprentices. These em-ployees fabricate and repair tools, dies, jigs, machine parts, and spe-cial plant machinery for both Ohmite and American.They alsomake some of the parts used in the Employer's finished products, butdevote only between 5 and 10 percent of their time to these productionoperations.The requested employees work under separate immediatesupervision and they are the most highly paid of the Employer'shourly rated employees. In order to qualify for their jobs, tool anddie makers and machinists are required to have had an apprenticeshiptraining of at least 4 years and 2 years of experience in their respec-tive fields.At the time of the hearing, there were three employeesserving as apprentices in the toolroom.The record does not disclose abargaining history for the Employer's employees although there havebeen other representation proceedings before the Board involving theemployees of Ohmite.It is clear from the foregoing that the employees sought by theI.A. M. constitute an identifiable homogeneous craft group.Accord-ingly, we find that they constitute a separate appropriate unit.We find that all the Employer's toolroom employees, including thetool and die makers, machinists, their apprentices, and the assistantforeman,s but excluding the tool crib attendant and all supervisors,as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.5 Section 9 (c) (5).9We have included the assistant foreman since he exercises supervisory powers onlyduring the foreman's absence and this does not occur frequently.During the past year,the foreman was absent from the toolroom only three or four times. AMERICAN RELAY AND CONTROLS,INC.181ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation filed by International Brotherhood of Electrical Workers, Local1031, A. F. L., be severed from this proceeding and that it be, andhereby is, dismissed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining, by International Association of Machinists, Die andTool Makers Lodge No. 113.